DETAILED ACTION

The Amendment filed August 18, 2022 has been received and considered. The Information Disclosure Statements filed 05/18/22, 08/01/22, and 08/23/22 have also all been received and considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 14, 20-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE 102016209069 to Dreher et al (see also U.S. equivalent document, PG Publication No. 2018/0195569, for several paragraph recitations cited in the rejection below).
	Regarding Claim 1, Dreher et al disclose a disc brake lining 2 (see Figures 1-3)
which is assembled depending on the direction of rotation, with a backing plate 1 as a
carrier for a friction material, for the purpose of cooperation with a rotatable brake disc
that is surrounded by a rotationally fixedly mounted fixed caliper disc brake housing 31,
and for mounting the disc brake lining 2, wherein the backing plate 1 is cut from a strip-
like flat sheet steel material (see paragraph 0026 of the U.S. equivalent PG Pub
document), so as to be asymmetric with respect to a friction lining central axis (see
Figures 1-3), the friction material 3 is fixed largely centrally and indirectly or directly on a
front side of the backing plate 1 (see Figures 1-3), with distal bearing flanks 10,12
arranged transversely offset and designed to be free from friction material (see Figures
103), wherein the bearing flank 10 placed on the inlet side in the preferred direction of
rotation is transversely offset radially inwardly in relation to a piston axis (See Figures 1-
3), and has a holder with a hole 11 for receiving a retaining pin 21 in order to define a
fixedly positioned friction lining bearing (see Figures 1-3), and the allocated bearing
flank 12 of the backing plate 1 which is radially outwardly transversely offset is equipped
with a twist prevention device in the form of a mouth opening 13 which is designed open
at the edges and has a receiving pocket 14 as a guide pin receiver (see paragraph 0026
of the U.S. equivalent PG Pub document) so as to define a fixedly positioned friction
lining floating bearing (see Figures 1-3), and wherein the hole 11 is formed as a
partially circular window with defined height and defined width (see Figure 4 and paragraph 0034 of the PG Pub document), the height of the partially circular window being at least slightly larger than the width (see Figure 4 and paragraph 0034 of the PG Pub document).
	Regarding Claim 4, Dreher et al further disclose that the partially circular window (i.e., hole 11) substantially has a semicircular arc (See Figure 4 and the top portion of hole 11 and the arc portions thereof) which, with a predefined nominal radius, spans two window reveals (see Figure 4 and the two bottom spaces on either side of pin 21) which are oriented substantially parallel to each other and parallel to the friction lining central axis (see Figure 4).
	Regarding Claim 5, Dreher et al further disclose that the two window reveals (see Figure 4 and the bottom spaces on either side of pin 21) are connected together by a window base (see Figure 4 and the bottom base portion of hole 11 in between the two
bottom spaces surrounding the bottom of pin 21) which is substantially flat and
orthogonal to the friction lining central axis.
	Regarding Claims 6 and 7, see Figure 4.
	Regarding Claim 14, see Figures 1-3 and the open-edged mouth opening 13 that is defined by two mouth faces 17 and 18 which are oriented substantially parallel to
each other.
	Regarding Claim 20, Dreher et al further disclose a form-fit coding by design is
defined in order to avoid the possibility of incorrect mounting of the friction lining, in that
for example the hole 11 and the mouth opening 13 in the backing plate 1 are formed via
optionally differently designed or identically dimensioned diameters (see Figures 1-3) and wherein the correctly paired retaining pin 21 and the guide pin 22 themselves have a unique fitting (see Figures 1-3).
	Regarding Claim 21, Dreher et al further disclose that the backing plate 1 which has laterally diametrically and distally oriented bearing flanks 10,12 is arranged transversely offset to each other in the radial direction with two quite differently formed pin-receiving openings 11 and 13 (see Figures 1-3).
	Regarding Claim 22, note that the bearing flanks 10,12 and/or pin-receiving openings 11,13 are provided on a backing plate 1 so as to be offset to each other by a maximum distance (see Figures 1-3).
	Regarding Claim 24, see Claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 102016209069 to Dreher et (see also U.S. equivalent document, PG Publication No. 2018/0195569, for several paragraph recitations cited in the rejection below).
	Regarding Claims 15 and 16, Dreher et al do not specifically disclose that the
mouth faces in the backing plate are formed with a pitch angle of between 0 — 45
degrees or in particular 0 or 15 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the pitch angle of the mouth faces
of Dreher et al to be claimed degree measurements as a matter of design preference
dependent upon the desired degree of securement between the bearing flank and the
guide pin.
	Regarding Claim 17, Dreher et al disclose that the hole 11 and/or the mouth
opening 13 is/are each formed on a back side of the backing plate 1 with a peripheral
semicircular rounded edge (see Figures 1-3).
	However, Dreher et al do not specifically disclose that the peripheral semicircular rounded edges of either the hole or mouth opening have a radius of approximately 1 mm.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the semicircular rounded edge of
the hole and/or mouth opening of Dreher et al to have a radius of 1 mm as a matter of
design preference dependent upon the desired degree of securement between the
bearing flank and the guide pin.
	Regarding Claim 25, see Claims 1 and 24 above. Also, note that Dreher et al do not specifically disclose that the brake lining is part of a disk brake lining spare parts kit comprising at least two disc brake linings which are designed substantially mirror-
symmetrically relative to each other and assembled depending on the direction of
rotation.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the brake lining of Dreher et al into
a disk brake lining spare parts kit as claimed in order to provide an easier means of
replacing worn brake linings in a caliper assembly.
Allowable Subject Matter
Claims 8-13, 18, 19, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the Dreher et al reference does not disclose all the features of newly amended Claim 1.  In particular, applicant contends that Figure 4 of Dreher et al does not disclose that the hole formed partially as a circular window with defined height and width has a height that is slightly larger than the width, as claimed.
Applicant further points out that Dreher’s Figure 4 is not drawn to scale nor provides dimensions thereof, therefore, Figure 4 cannot be relied upon as showing a hole in which the height is at least slightly larger than the width as required by Claim 1.
	In response to this, while the examiner realizes that the specific dimensions of the hole 11 of Dreher et al are not provided, Figure 4 of the reference clearly illustrates that the overall height of the circular window of hole 11 is slightly larger than the width. And while the specific measurements of the hole are not provided, paragraph 0034 of the PG Pub U.S. equivalent document states that the height (indicated by the radial direction R defined in Figure 1, which equates to the height dimension of hole 11) is larger than the diameter in the tangential direction T defined in Figure 1, which equates to the width dimension of hole 11).  Thus, one of ordinary skill in the art could certainly glean that his relationship between the height and width of the hole is favorable in order to account for some play of pin 21 within the hole.
	It is for this reason that the rejection of Claim 1 (and its corresponding dependent Claims  4-7, 14-17, 20-22, 24, and 25) have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        10/20/22